._.
                                                           ‘723



OFFICE   OF THE   ATTORNEY    GENERAL   OF   TEXAS

                     AUSTIN
                                              Y25




the guroho~o or agpropdrtion, lf any1 th
sollar rad &as   of burLnate of ~11.q   the
m2m8r of dulSvery. Afldthe .;oiQhlrofoe of
rxealrtlonahall Ihow theroon atiohother la-




of other reoood8 of motor    to
726
                                                                 727


Honorable Osor-;aB. SheppOr4, PagO 8


           Moreover, it will bo noted ?TOO the ua4rrlInO4
provieione of the above-quoted portions of the YDtOr me1
Tax Lar, that the dupliaato of the invoise     of ex~ztptf~
whiah I% required to be exeoutea at the time of delivery
of the motor fuel, Is giveo to and re~~lu8 with the u.8Or
Of such %WtOr ?Uei, i.e.,   the tax refund oldmnnt.      And
luoh ueer or olaiaant Ir l6dItIonally tied     into tha tram-
action by being r-qilirrato sign the lnroiae of u8aptfOA,
and th@ lioemee or hi8 agent ir erprem817 ,pIvbibitrdirem
8igning  for said wroha8sr or u8er. An4 Wh4~ 8uOh Olaii~-
ant or user 6eekr,to reoover from the Coisptaller the rc
fundable tar. he I% required to file an affidavit     rith thr
Comptroller, containing oertein aerigfietea faOt8, inoludiag
a atatemmt   that the miniormtion 8tetOd In the ettaohd
auplI6ate copy of the Iaroioe o fl  xea#Ion I8'true and
oorxeot aa P dUpliOat0 OOPY @? tk iB+OIOiiO? lX8G?I&+tiOA
18 reqrrlnd ta acoa~t.pany raid affidavit end olaim;
           Thir tnvoias of exemption bpr8  the 88ts of
it8 eX88UtiOA and dolitrx’y,IAnd th# OtifSSBt #lMlT8 to t&8
eorxoatnems oi 8uoh &at8 In the affblnvit  whioh lsoim~ro
Uld.rttpQOrt8hi8 Olnirti
                       iOr refuribOf th8 tar.   phi8 18 8
ssatterto whioh he aah properly end esount*ly sake Oath
beaaure hr, the olaimant, I8 6 flrty bo 88I4 In~oIoO of
lemption by being r8puIrea to 8Ign came, r&o~g vith the
meller, at the time of drlitem of the motor ?Uol, and to
retain the duplieste thereof uhicrhla reQulr4d te bo de-
litrred to him et th%t tI?%e.
           A eonaldemtion Df the pmmissl   oontine8# UU
that the motor fuel tax refund OlaISant In the IAAteBt,
d&588,ana 5lmIlar eaeee, cnnnct be held blmlO88,     8~8
under the faatual situation prerentsd in your letter, but
is crhargesSlewith the train of Oc~.~~taOBoe8whiah follow8
from the failure or refueal of the Iaterrsted partIe %O
exeeutea or cause to be execute&, art the tins of the 4O-
11~6~~ of ths motor fuel In me6tIOa, a 3rwor ID~oioO
 f       ti        3x4 *?I    t that all the Dther reprlbre-
~~:sn~~%  t~~‘et,stu~%?a?~ %id    and smfo~seable  Fefun4
abin have been co~i?liedwith, an" tht    the motor ?uOl
involved was aotually u%eU for euoh yUl'gQSe8SO to %!ak8
the tax thereon otherwise r~fiuideble. 'Phi.6 plaia stddW-
aietakable mindate of tbe Legislature, rec_juirlng the
Ccmptroller to diaalloarany rdfunndel%im where the IJWoIee
                                                                 728

Ho:~orutlsGeorge II:,
                    Sheppard, Pa&s 6


of .sxsx:?tlcnwas not tl-alp executed, wvas deslr-podas
an enforoesent fcahhre of the law, to prevent or lesnekn
the filin;.of fraudulent r+fur.t? claims, an3 should be
 .ivcn full 0frioaoy.  The at,tutes  alted do not give to
the seller or u3er of the :ot.orfuel, or t.heComptroller,
any dlscrctlon, in lnUlvid*~loasas of h~~rdshlp,to waive
or relax tho z~~q~Arenentsof the statute.
          It :a our oglnicn that the olaim described in
your lnqalry 1s rendered wholly lnvalld an:: toi6 by the
failure of the aup$orting inroics of exem:%fon to be 8x@-
cuted, issued and delivered In the statutory tiae and IIIIIUF,
Inassuah 55 the ola.ainznt
                         ixs cuured R wnrrsnt to issue ard
be paid u>on suoh olaim, void by roaeon of his own aots and
~&~.sione, he bsoomws indebted to the State 02 Tesas for
moneys improperly had end recaived from the Trseaury of
the Btate, in the amoat 0r euahwarmnt, 80 a8 to justify
           a diraat a-tlon sealrat said claimant for re-
or re-,ufrt,
aovory thereof, or to require you to invoke in the
iasuanae of rutura warrants to euah elalman~, 'tieproti-
lions of Article 4350, Vsmon*s  Annotated Rsrinod Oitil
8tatutarrof Paan, roading a@ follow~t
           '160warrant ohall be isauad to any pereon
     indebted to the St&to, or to :A8 a::snt,Or au-
     r&me,    until rruchdebt is paid."
         ii's
            answer both of your qu~stionr in the afflrz~-
tlve.
                                       Yours very truly




IXNIco